               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


MCKEITHAN QUANDRELL WHITLEY,       )
                                   )
          Petitioner,              )
                                   )        1:20CV341
     v.                            )        1:15CR321-1
                                   )
UNITED STATES OF AMERICA,          )
                                   )
          Respondent.              )


                                 ORDER

     This matter is before this court for review of the

Recommendation filed on June 15, 2020, by the Magistrate Judge

in accordance with 28 U.S.C. § 636(b). (Doc. 52.) In the

Recommendation, the Magistrate Judge recommends that

Petitioner’s Motion to Vacate, Set Aside, or Correct Sentence,

(Doc. 50), be dismissed for failure to obtain certification for

this § 2255 application by filing a Motion for Authorization in

the Court of Appeals as required by 28 U.S.C. §§ 2255 and 2244

and Fourth Circuit Local Rule 22(d). The Recommendation was

served on the parties to this action on June 15, 2020. (Doc.

53.) Petitioner filed timely objections, (Doc. 56), to the

Recommendation.

     This court is required to “make a de novo determination of

those portions of the [Magistrate Judge’s] report or specified

proposed findings or recommendations to which objection is

made.” 28 U.S.C. § 636(b)(1). This court “may accept, reject, or




      Case 1:15-cr-00321-WO Document 64 Filed 09/08/20 Page 1 of 2
modify, in whole or in part, the findings or recommendations

made by the [M]agistrate [J]udge. . . . [O]r recommit the matter

to the [M]agistrate [J]udge with instructions.” Id.

    This court has appropriately reviewed the portions of the

Recommendation and has made a de novo determination which is in

accord with the Magistrate Judge’s Recommendation. This court

therefore adopts the Recommendation.

    IT IS THEREFORE ORDERED that the Magistrate Judge’s

Recommendation, (Doc. 52), is ADOPTED. IT IS FURTHER ORDERED

that Petitioner’s Motion to Vacate, Set Aside, or Correct

Sentence, (Doc. 50), is DISMISSED WITHOUT PREJUDICE for failure

to obtain certification for this § 2255 application by filing a

Motion for Authorization in the Court of Appeals as required by

28 U.S.C. §§ 2255 and 2244 and Fourth Circuit Local Rule 22(d).

    A Judgment dismissing this action will be entered

contemporaneously with this Order. Finding no substantial issue

for appeal concerning the denial of a constitutional right

affecting the conviction, nor a debatable procedural ruling, a

certificate of appealability is not issued.

    This the 8th day of September, 2020.



                                 __________________________________
                                    United States District Judge



                                  -2-



      Case 1:15-cr-00321-WO Document 64 Filed 09/08/20 Page 2 of 2
